UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 8, 2014 PROTEON THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 001-36694 20-4580525 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 200 West Street Waltham, MA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (781) 890-0102 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure Beginning December 9, 2014, Proteon Therapeutics, Inc. will share the presentation materials attached as Exhibit 99.1 to this report and furnished under this Item 7.01 in meetings with investors and in presentations. The information in this report (including Exhibit 99.1) shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits (d)Exhibits. Exhibit No. Description Proteon Therapeutics, Inc. Presentation Materials SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 8, 2014 Proteon Therapeutics, Inc. By: /s/ George A. Eldridge Name: George A. Eldridge Title: Senior Vice President & Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Proteon Therapeutics, Inc. Presentation Materials
